Citation Nr: 9913364	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1998) 
for the residuals of spinal cord injury, claimed to have 
resulted from medical treatment, including surgery, at 
Department of Veterans Affairs (VA) medical facilities during 
the period from May 1992 to November 1993.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.

In a rating decision of December 1997, the Regional Office 
(RO) granted service connection (and a 50 percent evaluation) 
for post-traumatic stress disorder, effective from December 
29, 1995.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board of Veterans' Appeals 
(Board).  


FINDINGS OF FACT

1.  On May 16, 1992, the veteran was involved in a motorcycle 
accident, as a result of which he sustained T4 complete 
paraplegia, with T3-4 burst fractures. 

2.  Beginning in May 1992, the veteran was hospitalized at 
various VA medical facilities, during the course of which he 
underwent the surgical placement, and subsequent removal, of 
Harrington rods, followed by recurrent osteomyelitis of the 
thoracic spine.  

3.  The veteran's recurrent osteomyelitis of the thoracic 
spine was the result of treatment, including surgical 
treatment, by VA medical personnel.  




CONCLUSION OF LAW

Compensation benefits for osteomyelitis of the thoracic spine 
pursuant to the provisions of 38 U.S.C.A. § 1151 are 
warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record in this case discloses that, on May 
16, 1992, the veteran was involved in a motor vehicle 
accident, as the result of which he sustained T4 complete 
paraplegia with T3-4 burst fractures.  

Approximately two days later, the veteran was transferred to 
a VA medical facility.  At that time, it was noted that, as a 
result of his accident, the veteran had suffered a loss of 
sensation in motor function below the level of the nipple 
line.  Reportedly, prior studies had revealed a T3-T4 burst 
fracture, as well as a number of small bilateral acetabular 
fractures along the thoracic spine.  The veteran's initial 
treatment at the time of his accident had included spinous 
immobilization effectuated by keeping the veteran at bed 
rest.  

On physical examination, there was hyperesthesia above the 
veteran's nipple lines.  Bowel signs were hypoactive, and the 
veteran had no feeling in that area.  Examination of the 
veteran's extremities was significant for a lack of any 
sensation or motor function in either leg.  Neurologic 
evaluation showed no motor or sensory function, as well as a 
lack of any reflex function.  At the time of evaluation, the 
veteran exhibited no rectal tone.  

During the veteran's hospitalization, a neurosurgical 
consultation was obtained.  Following a thorough workup, it 
was the opinion of the examining neurosurgeon that the 
veteran did not require internal fixation of his thoracic 
spine.  At discharge, it was noted that the veteran's 
rehabilitation had been "progressing well," and that he was 
ready for transfer to a spinal cord unit, where he could 
receive "extensive therapy" for his paraplegia.  

On July 12, 1992, during the course of the veteran's 
treatment on the Spinal Cord Injury Unit, he reported an 
"alteration in comfort," with pain radiation from his kidney 
area and "going up the spinal cord."  According to the 
veteran, this pain had begun the previous night, when his 
nurse "changed his position in bed for a turn."  When 
questioned, the veteran denied that, at the time of the 
aforementioned incident, he had heard any "popping sound," or 
felt as if something was "misaligned."  The veteran then 
reported that he experienced similar pain "at the 2 o'clock 
turn, too." 

On neurologic examination shortly thereafter, it was noted 
that neurologic findings appeared unchanged "following pain 
associated with transfer."  Further noted was that a muscle 
strain of the extensor spinii was "much more likely" than any 
problem with spine instability.  

The following day, it was reported that the veteran had 
experienced an episode of sharp midline spinal pain lasting a 
few seconds on "repositioning" in bed, followed by residual 
pain lasting 20 to 30 minutes, and relieved by medication.  
No current problems were reported.  The clinical assessment 
was of no further pain.  Additionally noted was that spine 
films taken the previous day showed no obvious changes from 
previous films.  

In a VA operative report dated on August 14, 1992, it was 
noted that, following the development of increasing kyphosis 
at the level of the third thoracic vertebra, accompanied by 
pain, the veteran underwent a posterior spinal plating with a 
4.5 13-hole AO notch plate utilizing 4.5 millimeter screws 
into the pedicles and shorter screws into the transverse 
prostheses at the fracture site.  

In a subsequent operative report dated approximately two 
weeks later, the veteran was described as status post 
stabilization of his T3-T4 burst fracture, with bilateral 
plates and screw fixation, and some increased temperature and 
drainage from his surgical wound.  Despite triple 
antibiotics, the veteran did not defervesce, and, with the 
occurrence of increased drainage from his back, he was 
returned to the operating room for irrigation and debridement 
of his back wound.

During the course of surgery, there was noted a superficial 
and deep infection extending to the previously inserted 
hardware all along the spine in the area from the 1st to the 
10th thoracic vertebrae.  The veteran's wound was opened, 
taking care to excise the drainage tracts and skin around the 
area of drainage.  Following further opening, the fascia was 
found to be open extending into the deep wound, and "full of 
pus."  The pus and accompanying necrotic tissue were 
debrided, and the obviously dead bone graft removed.  The 
wound was then copiously irrigated, cleaned, and dressed in 
standard fashion.  According to the operative report, the 
veteran tolerated the procedure well.  

In a VA discharge summary covering the period from July to 
November 1993, the veteran's history and complaints were 
recounted.  At that time, it was noted that the veteran had 
sustained T4 complete paraplegia, with T3-4 burst fractures 
as the result of a motor vehicle accident in May 1992.  In 
mid-June 1992, the veteran was transferred to the Seattle VA 
Medical Center Acute Spinal Cord Injury Unit for 
rehabilitation.  Failing stabilization with a thoracolumbar 
spine orthosis (TLSO), the veteran underwent placement of 
Harrington rods on August 14, 1992.  Following this, he 
experienced a number of difficulties, including back pain, 
drainage, and osteomyelitis with pseudomonas aeruginosa, 
which was treated with six weeks of intravenous antibiotics.  
On September 15, 1993, the veteran underwent incision and 
drainage of his back abscess, followed by wound closure and 
initiation of additional intravenous medication.  Subsequent 
noncompliance led to wound breakdown and drainage, with the 
result that, on September 22, 1993, an additional incision 
and drainage with placement of antibiotic beads was 
performed. 

On October 6, 1993, the orthopedic service once again 
performed incision and drainage, removing the aforementioned 
antibiotic beads, and closing the veteran's wound for the 
fourth time.  On November 8, 1993, long-term suppressive 
therapy with Ciprofloxacin was initiated, to continue for the 
following two years as per orthopedic surgical 
recommendation.  The veteran experienced no fevers on 
Ciprofloxacin, and showed good tolerance.  According to 
orthopedic consultation, the veteran's four surgical 
procedures of the back had created a potential space for 
fluid which would eventually disappear as scar and other 
connective tissue grew in.  It was recommended that 
monitoring of symptoms be undertaken as the best course, 
inasmuch as needle aspiration would likely contaminate the 
wound area.  Both the orthopedic service and the spinal cord 
injury service were pleased with the success of the veteran's 
wound closure.  

During the course of a period of VA hospitalization in 
December 1997, it was noted that the veteran had developed a 
pressure sore of his sacrum on two prior occasions, 
approximately 8 and 15 months previously.  Reportedly, the 
veteran had been seen in September of 1997, at which time a 
bone scan was accomplished.  At that time, the veteran 
received a diagnosis of osteomyelitis, for which he was 
placed on Ciprofloxacin.  According to the veteran, his sore 
had "gotten much better since," and progressively healed, 
with a reduction in size, less surrounding redness, and 
minimal drainage.  

On physical examination during the veteran's hospitalization, 
there was noted a 2x1-centimeter Grade II sore over the 
veteran's sacrum.  The veteran remained on bed rest, with his 
sacral pressure sore treated with medication, and a daily 
dressing change.  Ciprofloxacin was continued, and the 
infectious disease service was consulted regarding the 
veteran's history of osteomyelitis.  Sacral plain films and 
computerized axial tomography of the veteran's sacral area 
was completed.  Though the veteran's pressure sore showed 
evidence of healing, the aforementioned radiographic studies 
were interpreted as possibly consistent with ongoing 
osteomyelitis.  It was noted that, even were the veteran's 
wounds to heal in the future, he should nonetheless obtain a 
bone scan to see if there was still "underlying 
osteomyelitis."  

In November 1998, the Board requested the opinion of an 
independent medical expert regarding the possible existence 
of "additional disability" sustained as a result of treatment 
(including improper transfer) by VA medical personnel in July 
1992.  In January 1999, an independent medical expert in the 
field of spinal cord injury/neurosurgery responded as 
follows:  

The veteran sustained a T4 ASIA A 
(Complete) spinal cord injury as the 
result of a motorcycle accident on 
May 16, 1992.  He received his emergent 
care at 'LDS Hospital' from May 16th to 
May 18th, 1992.  He was transferred to 
and received his acute medical and 
surgical care at the Salt Lake City VAMC.  
Initial CT scans of the thoracic spine 
(May 16th-May 19th) revealed a T4 burst 
fracture with retropulsed fragments into 
the canal and a T5 wedge compression 
fracture.  He was stabilized with a TLSO 
(back brace) for a recommended three-
month duration.  A CT scan obtained on 
June 9, 1992, revealed a 'complex T3-4 
fracture dislocation with bone fragments 
in the canal (and)...grossly normal 
alignment from T2-5' (interpretation of 
neurosurgical consultant).  No surgical 
intervention was recommended.  

He was transferred to the Seattle VAMC on 
June 12, 1992, for rehabilitation and 
ongoing medical care.  For the first 
month of his care at the Seattle VAMC, he 
had difficulty with dysesthetic back pain 
at the level of preserved sensation (T3-
4), with his TLSO brace fitting, and with 
sitting tolerance.  He required narcotic 
pain medication and frequent rest from 
therapy due to the pain (as well as 
associated symptoms of autonomic 
dysreflexia).  On July 11, 1992, he was 
again treated for back pain (with two 
Percocet), while sitting up after only 30 
minutes (per Nursing note at 1:15 p.m.).  
He next reported to nursing on July 12, 
1992 (6:05 a.m. note), that he 
experienced new lower back pain 
("radiating," "shocks") following a 
July 11, 1992 evening shift bed turning.  
Evaluation (MD exam, plain film X-rays) 
on July 12 did not reveal any changes in 
bony alignment or physical examination, 
and a diagnosis of muscular 'strain' was 
made.  The patient demonstrated decreased 
pain over the next week and was able to 
participate more in therapies with 
sitting and exercise.  

A thoracic spine CT scan obtained July 
19, 1992 revealed evidence of spinal 
nonunion and instability at the T3-T4 
level, and, after orthopedic 
consultation, the patient underwent 
surgical fusion with Harrington rods on 
August 13, 1992.  He had persistent 
thoracic back pain postoperatively, 
minimally relieved with pain medications.  
He had a protracted rehabilitation and 
surgical course afterwards, eventually 
developed osteomyelitis, requiring 
extensive antibiotics and subsequent 
removal of the hardware in August 1993.  
He has additionally required numerous 
interventions (medications, therapy 
treatments, and surgeries) since 1993, 
but has had persistent problems with back 
pain and associated functional 
limitations."  

Based on the aforementioned, the independent medical expert 
concluded that:

There is no clear evidence that the 
veteran suffered any long-term injury as 
a result of treatment by VA medical 
personnel.  Consequently, no 'additional 
disability' was caused.  The available 
documentation clearly indicates that 
there was evidence of significant back 
pain prior to the purported improper 
'transfer' (it was actually a 'turn') on 
the evening of July 11, 1992.  The 
veteran was also having significant 
difficulty in progressing functionally 
due to severe limitations and sitting 
tolerance prior to July 11, 1992 from his 
pain.  There is no clear evidence that 
the turns in bed performed (o)n the 
evening of July 11th or the early morning 
of July 12th were performed 
inappropriately.  It is also more likely 
than not that the veteran had spinal 
nonunion prior to the evening of the 
11th, and that he sustained a temporary 
exacerbation in his baseline pain due to 
muscular strain as documented.  

The available documentation indicates 
that the action in question was a routine 
turn in bed, not a 'transfer' or an 
inappropriate activity.  It is extremely 
unlikely that such a low intensity 
maneuver performed by a trained SCI 
clinician would have resulted in the 
spinal nonunion.  The extensive bony 
disruption sustained from the accident on 
May 16, 1992 is the most likely cause of 
his nonunion, and thus, for his need to 
have the surgical fusion on August 13, 
1992.  Radiologic (CT scan) evaluation on 
June 9, 1992 did not demonstrate any 
evidence of healing or bony bridging 
(callus) formation at that time.  The 
follow-up scan on July 17, 1992 did not 
demonstrate specific evidence of trauma 
(such as from a turn in bed), but rather 
changes consistent with nonunion.  The 
veteran was being managed appropriately 
with a TLSO brace (that was readjusted 
and refitted numerous times) when out of 
bed, and logrolling when in bed.  Thus, 
the type of initial injury (fracture 
dislocation) was the major cause of the 
nonunion and, most likely, the forces of 
gravity caused the noted minor 
alterations in alignment.  Additionally, 
the dysesthetic pain the veteran was 
having since the time of injury is not 
uncommon after complete SCI, and, once 
present, often persists.  The spinal 
nonunion would have exacerbated the pain, 
as would the resultant osteomyelitis and 
need for repeated surgical intervention.  
In summary, it is more likely than not 
that the veteran's spine-related 
pathology represents the continuance of 
the injuries he sustained in his 
motorcycle accident.  

Analysis

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. §5107(a) (West 1991 & Supp. 1998).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed and, in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower Courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  

Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amended VA regulations were published to conform with the 
Supreme Court's decision.  Those regulations were 
subsequently revised, and, on October 1, 1997, there became 
effective new regulations governing the adjudication of 
claims for benefits under 38 U.S.C.A. § 1151.  However, as of 
January 8, 1999, those "new" regulations have been rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (December 31, 1997).  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim for 
Section 1151 benefits on that basis.

The veteran contends that, on or about July 21 or 22, 1992, 
he was being turned in the middle of the night by his nurse, 
who picked him up by his "TSO shell" as opposed to a standard 
"log roll," as a result of which he experienced excruciating 
pain in the area of his back which retained sensation.  The 
veteran further argues that the "T3, T4 separation injury" 
and "numerous back surgeries" leading to deep bone infection 
and ensuing pain" resulted from "improper movement during 
turning" by his nurse, and not from his motorcycle accident.  

As noted above, a review of the record discloses that, on the 
morning of July 12th, 1992, the veteran complained of an 
alteration in comfort consisting of pain radiating from his 
kidney area and going up the spinal cord.  Reportedly, this 
pain began the previous evening, when the veteran was turned 
in bed.  When asked whether, at the time of the 
aforementioned incident, he heard any popping sound, or felt 
that anything was misaligned, the veteran replied in the 
negative.  Later that same day, it was noted that a 
neurologic evaluation was unchanged following pain associated 
with the veteran's transfer, and that muscle strain of the 
extensor spinii (as an explanation for the veteran's 
symptoms) was much more likely than any spine stability 
issue, or other problems.  

In an attempt to answer the veteran's arguments, the Board, 
in November 1998, sought the opinion of an independent 
medical expert.  Following a full review of the veteran's 
entire medical record, that expert, in January 1999, stated 
that, based on his review of the record, there was "no clear 
evidence" that the veteran suffered a long-term injury (and 
hence, no additional disability) as a result of treatment by 
VA medical personnel.  Further indicated was that there 
existed evidence of significant back pain prior to the 
veteran's purported improper transfer (actually a "turn") on 
the evening of July 11, 1992.  In the opinion of the medical 
expert, there was no clear evidence that the turns in bed 
performed on the evening of July 11th or the early morning of 
July 12th were performed inappropriately.  Rather, it was 
"more likely than not" the case that the veteran's spinal 
nonunion existed prior to the evening of July 11th.  In the 
opinion of the medical expert, it was "extremely unlikely" 
that such a low intensity maneuver (a "turn") performed by a 
trained spinal cord injury clinician would have resulted in 
spinal nonunion.  Rather, the extensive bony disruption 
sustained from the veteran's motorcycle accident on May 16, 
1992 was the "most likely cause" of his nonunion, and of the 
need for surgical fusion in August 1992.  

As noted above, in order to warrant compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must be shown the 
presence of additional disability as the result of 
hospitalization, or medical or surgical treatment by VA 
personnel.  Based on the aforementioned, it is clear that the 
veteran experienced no such "additional disability," 
including spinal nonunion, as a result of the alleged 
improper transfer or transfers in July 1992.  Absent evidence 
of such "additional disability," this portion of the 
veteran's claim is without merit, and must be denied.  

Subsequent to the issuance of the independent medical 
expert's opinion in July 1999, the veteran's accredited 
representative voiced an argument not previously asserted.  
To wit, in February 1999, it was contended that episodes of 
osteomyelitis experienced by the veteran following his 
various surgeries were not the "normal intended consequence" 
of such surgeries, and, consequently, represented "additional 
disability" sustained as a result of VA treatment.  




In that regard, the Board notes that, in August 1992, the 
veteran underwent the surgical insertion of Harrington rods 
for the purpose of stabilizing his thoracic spine.  Following 
this, the veteran experienced difficult healing of his back 
wound.  In August 1993, the veteran underwent the surgical 
removal of the aforementioned Harrington rods, and closure of 
his back wound.  Following problems with wound dehiscence and 
drainage, laboratory studies demonstrated the confirmed 
presence of recurrent osteomyelitis involving pseudomonas, 
for which the veteran was placed on a six-week course of 
intravenous antibiotics.  Additional problems, including 
wound breakdown and drainage ensued, with the result that the 
veteran once again underwent surgical incision and drainage 
of his wound, and the placement of antibiotic beads.  In 
November 1993, there was initiated long-term suppressive 
therapy with Ciprofloxacin for the next two years per 
orthopedic surgical recommendation.  

The Board observes that, in December 1997, the veteran once 
again received treatment for osteomyelitis.  However, this 
osteomyelitis was located in the area of the veteran's sacrum 
and/or coccyx, and, as such, would appear to be unrelated to 
the thoracic osteomyelitis experienced by the veteran in 
1993.  Notwithstanding this fact, it is clear that, in 
November of 1993, there was initiated long-term (two-year) 
suppressive therapy, presumably for recurrent thoracic 
osteomyelitis.  Under such circumstances, the Board is of the 
opinion that the veteran currently suffers from recurrent 
episodes of osteomyelitis which are as likely as not the 
result of his treatment (including surgical treatment) by VA 
medical personnel during the period from May 1992 to November 
1993.  Accordingly, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for recurrent osteomyelitis 
of the thoracic spine are warranted.  




ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for recurrent osteomyelitis of the 
thoracic spine, having resulted from medical and/or surgical 
treatment rendered at various VA medical facilities during 
the period from May 1992 to November 1993, are granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

